Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Arguments
Applicant’s arguments filed on 12/09/2021 with respect to claim 1 has been considered but are moot because the arguments do not apply to the teaching of Cook (US 20090223164) being used in the current rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Cook et al (US 20090223164), hereinafter Cook.

Regarding claim 1,
Cook discloses an antenna mount (an antenna mount, Fig 1), comprising:
a plurality of horizontal members (a plurality of horizontal support beams 110, Fig 1); and
a plurality of vertical members (a plurality of vertical members comprising footing members 112 and a shaft 104, Fig 1) interconnected with the horizontal members, the vertical members configured and arranged to support at least one antenna (an antenna comprising a plurality of antenna elements 202, Fig 2);

Cook does not explicitly teach the aerodynamic shell structure102 reduces drag under wind load.
However, Cook teaches the aerodynamic shape of the outer perimeter 704 permits air to flow over the shell 102 with less drag (paragraph [0022]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use at least one of vertical members having an airfoil or fusiform cross-section reducing drag under wind load in Halstead, in order to reduce requirements of strong and heavy materials to withstand wind loading.

[AltContent: arrow][AltContent: textbox (Antenna mount)][AltContent: textbox (Cook (US 20090223164))]
    PNG
    media_image1.png
    770
    557
    media_image1.png
    Greyscale

[AltContent: textbox (Cook (US 20090223164))]
    PNG
    media_image2.png
    284
    687
    media_image2.png
    Greyscale



Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Cook et al (US 20090223164), hereinafter Cook, in view of Elsbernd (US 4405928 of record), hereinafter Elsbernd.

Regarding claim 4,
Cook as modified discloses the claimed invention, as discussed in claim 1.
Cook does not teach at least one of the plurality of horizontal members has a cross-section that reduces drag under wind load.
However, Elsbernd teaches a mount (a mast 28, Fig 4) for an antenna (an antenna 22, Fig 4), comprising a plurality of horizontal members (a plurality of horizontal members 12, Fig 1), and a plurality of vertical members (a plurality of vertical members 14, Fig 1) interconnected with the horizontal members, wherein at least one of the plurality of horizontal members has a cross-section that reduces drag under wind load (Fig 3).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use at least one of a plurality of horizontal members having a cross-section that reduces drag under wind load in Cook as modified, as taught by Elsbernd, in order to maximally reduce the wind load.
[AltContent: textbox (Elsbernd (US 4405928))]
    PNG
    media_image3.png
    303
    625
    media_image3.png
    Greyscale

[AltContent: arrow][AltContent: textbox (CSUP)][AltContent: textbox (Lift)][AltContent: arrow][AltContent: textbox (Elsbernd (US 4405928))]
    PNG
    media_image4.png
    601
    660
    media_image4.png
    Greyscale



Regarding claim 5,
Cook as modified in view of Elsbernd discloses the claimed invention, as discussed in claim 4.
Elsbernd teaches the at least one horizontal member has an airfoil or a fusiform cross-section (Fig 3).




Regarding claim 6,
Cook as modified in view of Elsbernd discloses the claimed invention, as discussed in claim 4.
Elsbernd teaches the at least one horizontal member has a fusiform cross section (Fig 3) that provides lift under wind load (a lift, Fig 3). Elsbernd does not explicitly teach a surface textured. However, it’s well known in the art that a surface finish naturally has a texture. Therefore, it would have been obvious to a person of ordinary skill in the art to consider a curved upper surface CSUP (Fig 3) of the at least one horizontal member in Fig 3 has a surface texture.

Regarding claim 7,
Cook as modified in view of Elsbernd discloses the claimed invention, as discussed in claim 6.
Cook as modified does not explicitly teach the textured surface of the at least one horizontal member comprises dimples.
Elsbernd teaches a horizontal member has a through hole for a vertical member (Fig 3). It would have been obvious to a person of ordinary skill in the art to consider a through hole in a horizontal member as a dimple.

Regarding claim 8,
Cook as modified in view of Elsbernd discloses the claimed invention, as discussed in claim 6.
Elsbernd teaches the curved upper surface CSUP of the at least one horizontal member is an upper surface of the horizontal member (Fig 3).





Allowable Subject Matter
Claims 9 and 12-18 are allowed.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance.
Regarding claim 9, prior art of record or most closely prior art fails to disclose, “wherein the at least one horizontal member is configured to rotate about its longitudinal axis”. These features reflect the application’s invention and are not taught by the pertinent prior arts Cook (US 20090223164) and Elsbernd (US 4405928). There is no reason or suggestion in the prior art for one of ordinary skill in the art to modify Cook and Elsbernd to include features of amended claim 9.
Dependent claims 12-14 are considered to be allowable by virtue of their dependencies on claim 9.
Regarding claim 15, prior art of record or most closely prior art fails to disclose, “a controller configured to move the at least one horizontal member responsive to environmental conditions”. These features reflect the application’s invention and are not taught by the pertinent prior arts Cook (US 20090223164) and Elsbernd (US 4405928). There is no reason or suggestion in the prior art for one of ordinary skill in the art to modify Cook and Elsbernd to include features of amended claim 15.
Dependent claims 16-18 are considered to be allowable by virtue of their dependencies on claim 15.


Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tran whose telephone number is (571)270-7650.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI V TRAN/Primary Examiner, Art Unit 2845